DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0192370 (Yoda).
With regards to claim 1, Yoda discloses a physical quantity sensor comprising, as illustrated in Figures 1-13, a sensor 100 comprising a substrate 10; a movable element 20 positioned in spaced apart relationship away from a surface 14 of the substrate (as observed in Figure 2); the movable element 20 being adapted for rotational motion in response to acceleration along an axis Q perpendicular to the surface of the substrate such that the rotational motion occurring about a rotational axis positioned between first and second ends 24,25 of the movable element (paragraph [0049]; Figure 1); the movable element 20 including a first section 20a between the rotational axis and the first end 24 of the movable element such that the first section being characterized by a first length; a first end 24 of the first section 20a including a geometric stop region 30 configured to contact the surface of the substrate at a first distance away from the rotational axis (as observed in Figures 1,2); a second section 20b between the rotational axis and the second end 25 of the movable element such that the second 
With regards to claim 2, Yoda further discloses the motion stop 30 is characterized by a stop length 4a; the second length of the second section 20b summed with the stop length of the motion stop 30 is at least eighty percent of the first length of the first section.  (See, as observed in Figures 1,2).
With regards to claim 3, Yoda further discloses the second distance at which the motion stop 30 contacts the surface is within twenty-five percent of the first distance at which the geometric stop region 30 contacts the surface 14.  (See, as observed in Figures 1,2).
With regards to claim 4, Yoda further discloses each of the first and second sections 20a,20b and the motion stop 30 exhibit the same thickness in a direction (e.g. z-direction) that is perpendicular to the surface 14 of the substrate 10.  (See, as observed in Figure 2).
With regards to claim 19, Yoda discloses a physical quantity sensor comprising, as illustrated in Figures 1-13, a sensor 100 comprising a substrate 10; a movable element 20 positioned in spaced apart relationship away from a surface 14 of the substrate (as observed in Figure 2); the movable element 20 being adapted for rotational motion in response to acceleration along an axis Q perpendicular to the surface of the substrate such that the rotational motion occurring about a rotational axis positioned between first and second ends .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0192370 (Yoda) in view of U.S. Patent Application Publication 2008/0173959 (Merassi).
With regards to claim 5, Yoda further discloses the motion stop 30 is a first motion stop 30 characterized by a first stop length; a second motion stop 30 extending from the first end 24 of the first section 20a such that the second motion stop 30 defining the geometric stop region 30.  (See, as observed in Figure 1).
	The only difference between the prior art and the claimed invention is the second motion stop being characterized by a second length that is less than the first stop length.
	Merassi discloses a z-axis MEMS comprising, as illustrated in Figures 1A-8, a sensor 1 comprising a substrate 3; a movable element 2 positioned in spaced apart relationship away from a surface of the substrate (as observed in Figure 6b); the movable element 2 being adapted for rotational motion in response to acceleration along an axis 8 perpendicular to the surface of the substrate such that the rotational motion occurring about a rotational axis positioned between first and second ends of the movable element (Figures 1a,6a,6b); the movable element 2 including a first section 2a between the rotational axis and the first end of the movable element such that the first section being characterized by a first length; a geometric stop region 14 that is a second motion stop is above the first section (Figures 6a,6b); a second section 2b between the rotational axis and the second end of the movable element such that the second section being characterized by a second length that is less than the first length (as observed in Figures 1a,6a,6b); a motion stop 12 that is a first motion stop is above the second section (Figures 6a,6b); the second motion stop 14 being characterized by a second length that 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the concept of the second motion stop being characterized by a second length that is less than the first stop length as suggested by Merassi to the system of Yoda to balance the twisting moments of the larger and smaller of the first section and the second section of the movable element.  (See, paragraphs [0040] of Merassi).  Hence, in using the concept and knowledge of having different dimension for the motion stops as suggested by Merassi, to have set such dimensional structural configurations and characteristics for the second motion stop being characterized by a second length that is less than the first stop length in Yoda is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention, namely to balance the twisting moments of the movable element.
	With regards to claim 20, the claim is commensurate in scope with the above claim 5 and is rejected for the same reasons as set forth above.

Claims 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0192370 (Yoda) in view of U.S. Patent Application Publication 2012/0186347 (McNeil).
With regards to claim 6, Yoda does not the sensor further comprising a second movable element having the same claimed features and limitations as the first movable element.
McNeil discloses a MEMS sensor comprising, as illustrated in Figures 1-4, a sensor 20; a substrate 26; a first movable element 38 positioned in spaced apart relationship away from a surface 28 of the substrate; the first movable element 38 being adapted for rotational motion 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a second movable element as suggested by McNeil to the system of Yoda to have the ability to yield a relatively high acceleration output resulting in at least partial cancellation and minimization of measurement error due to thermally induced stress.  (See, paragraphs [0009],[0019],[0020],[0025] of McNeil).  At the same time, to duplicate the first movable element of Lin et al. for a multiplied effect [St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11 (7th Cir. 1977)]
With regards to claim 7, McNeil, modifying Yoda, further discloses the first motion stop is characterized by a first stop length and the second motion stop is characterized by a second stop length that is substantially equivalent to the first stop length.  (See, as observed in Figures 1,2).
With regards to claim 8, McNeil, modifying Yoda, further discloses the first length is substantially equivalent to the third length; the second length is substantially equivalent to the fourth length.  (See, Figures 1,2)
With regards to claim 9, McNeil, modifying Yoda, further discloses the first and second movable elements 38,40 have a substantially equivalent shape and the second movable element is generally oriented in rotational symmetry relative to the first movable element about a point location 94 on the surface of the substrate such that the first and second movable elements are disposed beside one another along a direction of a common rotational axis, and 
With regards to claim 10, McNeil, modifying Yoda, further discloses the second movable element 40 is located in an orientation that is rotated about the point location approximately one hundred eighty degrees relative to the first movable element 38.  (See, paragraph [0019],[0022]; Figure 2).
With regards to claim 11, McNeil, modifying Yoda, further discloses the first movable element includes a first lateral extension section extending from a first side of the first section such that the first lateral extension being located proximate the third end of the second movable element; the second movable element includes a second lateral extension section extending from a second side of the fourth section such that the second lateral extension section being located proximate the second end of the first movable element.  (See, paragraph [0029]; Figures 1,4).
With regards to claim 12, McNeil, modifying Yoda, further discloses the first lateral extension section includes a first notched section; the second motion stop residing in the first notched section and spaced apart from the first lateral extension section by a first gap; the second lateral extension section includes a second notched section; the first motion stop residing in the second notched section and spaced apart from the second lateral extension section by a second gap.  (See, as observed in Figures 1,4).
With regards to claim 13, McNeil, modifying Yoda, further discloses the first movable element 38 including the first lateral extension section forms a first L-shaped movable element; the second movable element 40 including the second lateral extension section forms a second L-shaped movable element; the first and second L-shaped movable elements being arranged in a nested configuration without contact between the first and second L-shaped movable elements.  (See, paragraphs [0026],[0029], [0030],[0031]; Figure 4).
.

Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861